Case 1:18-cr-00802-CM Document 205 Filed 06/08/20 Page 1 of1

Case 1:18-cr-00802-CM Document 204 Filed 06/07/20 Page 1of1
U.S. Department of Justice

 

let United States Attorney
Southern District of NewYork OF
HEbRELR RIVE bE S|
hi i a) ah 7 bok & ial? Wk bh bok
The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York [0007
June 7, 2020 g|3[z2
BY ECF — | 4
2 wd\ ko Sept Le
Honorable Colleen McMahon AS \ sur Ac fra
United States Courthouse i was 9 i . LR
500 Pearl Street KA - eure (udeA eT
New York, NY 10007 bs pee ae ee 9 >
L 1o~ t Mee ~ i \er
Re: United States vy. Antonio Yeris Almonte.|18 Cr. 802 (CM) S z r de _+o Lire \
eer ie j
we : 5 4
Dear Chief Judge McMahon: \ \reert! v 4 > he na |

ff tf Hilr- 7
The Government respectfully writes on behalf of the parties to request an adjour mehtor—

the conference in this matter currently scheduled for defendant Antonio Yeris Almonte for June 9,

2020 at 3 p.m. The parties request an adjournment to September 9, 2020 at 3 p.m. The parties

further request that the Court order the exclusion of time pursuant to 18 U.S.C. § 3161(h)(7)(A)

between June 9, 2020 and September 9, 2020 to continue discussions of a potential disposition

short of trial.

Thank you for your attention to this matter.
Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney

by: /s/ _
Aline R. Flodr/Dominic Gentile/Jessica Greenwood
Assistant United States Attorneys
(212) 637-1110/2567/1090

 

cc (by ECF): Telesforo Del Valle, Esq. (counsel for Antonio Yeris Almonte)

   

 
